DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 September 2020 has been entered  in light of the RCE filed 7 October 2020. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 4 September 2020, Applicant argues Gainor’037, relied upon to teach a plurality of fibers extending from the proximal end of the device, fail to promote clotting, as required by amended independent claims 1, 11 and 14 because 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kladakis et al. (US Patent Application 2008/0077180) in view of Coleman et al. (US Patent Application 2007/0185529) as evidenced by Yencho et al. (US Patent Application 2004/0243155) in view of Abbott et al. (US Patent Application 2006/0052821)
Claim 1: Kladakis’180 teaches a tubular body (25) having a sidewall including a plurality of cuts (231, 241) such that each of the cuts extend longitudinally and radially along a portion of the sidewall’s length (Figure 2i). 
The tubular body has two circumferential regions defined by the plurality of the cuts (see Figure 2i; the two circumferential regions defined (1) cuts 231 and (2) cuts 241). 
The tubular body (25) is configured to move between an elongated configuration in which the circumferential regions are separated by a first distance (Figure 2i) and a deployed configuration in which the circumferential regions are separated by a second, smaller distances such that the portions of sidewall radially between the cuts are 
Kladakis’180 discloses the shape of the slits can impact the size, shape and stiffness of the deployed leaves (paragraph [0068]) and the deployed leaves can have a degree of twist in the deployed configuration based on the shape of the slits and that the distal and proximal leaves can have different twists (paragraph [0070], [0071]). 
Kladakis’180 fails to specifically disclose the first plurality of leaves and second plurality of leaves have a degree of twist in the deployed configuration that is opposite to one another.  
Like Kladakis’180, Coleman’529 is directed towards an expandable closure device including a tubular body (12) including a first and second plurality of cuts (14a, 14b) that extend longitudinally and radially along a portion of the length of the sidewall such that the tubular body is configured to move between an elongated configuration (Figure 1a) and a deployed configuration (Figure 1c, 1d) in which the cuts define a first and second plurality of leaves (16a, 16b). Coleman’529 teaches the cuts may extend in different directions, which results in the first leaves twisting in a first orientation that is opposite to the direction of the second leaves (paragraph [0043]) in order to maximize the contact area between the leaves and the opening the device is intended to close (paragraph [0044]) and to allow for controlled expansion of each set of leaves (paragraph [0043]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to arrange the slits so they extend in different directions, as taught by Coleman’529, in order to provide the stated advantages. 

Yencho’155 is directed towards a closure device having a similar structure to that of Kladakis’180 and Coleman’529 because it is a tubular member (110) having a plurality of cutouts which are rotated in order to collapse the remaining flanges in order to create leaves (121) (paragraph [0066]. Yencho’155 shows that the cutouts extending longitudinally and radially along the tube, as in Coleman’529, and shows that in the collapsed configuration, which the leaves are formed, the leaves have a degree of twist (see Figure 16). This teaching by Yencho’155 shows the leaves in the device of Kladakis’180 in view of Coleman’529 have a degree of twist in the deployed configuration that is opposite from one another.  
Kladakis’180 fails to disclose a plurality of fibers coupled to and extending from a proximal end of the tubular body in order to promote clotting. 
Like Kladakis’180, Abbott’821 is directed towards a device for closing a septal defect in the heart (Kladakis’180 at paragraph [0002]; Abbott’821 at paragraph [0002]). 
Abbott’821 teaches it is known to couple a plurality of fibers 326 to the outer surface of the closure device 304 (paragraph [0099] and Figure 5d). Abbott’821 teaches these fibers are advantageous in blocking blood flow through the closure device and in facilitating the formation of blood clots. Abbott’821 shows the fibers are coupled to and extend proximally from a proximal end of the closure device (see Figure 5d and in 
    PNG
    media_image1.png
    407
    663
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Kaladakis’180 by providing it with a plurality of fibers, as taught by Abbott’821, in order to provide the stated advantages.  
Claim 2: Kladakis’180 discloses the sidewall includes a shape memory material (paragraph [0074]). 
Claim 3: Kladakis’180 discloses the tubular body assumes the elongate configuration with when radially constrained within a catheter (Figures 7a, 7b; paragraph [0090]) and assumes the deployed configuration when unconstrained (Figure 8; paragraph [0090]). 
Claim 4: Kladakis’180’s device is a unitary structure. In the resulting device of Kladakis’180 in view of Abbott’821, the fibers are considered coupled to “a corresponding portion of the plurality of portions of the sidewall radially between the plurality of cuts” because the fibers are coupled to the device, as a whole, and this includes the claimed location. The term “coupled” does not require direct attachment. 

Claim 7: The membrane of Kladakis’180 defines a discoid shape when the tubular body is in the deployed configuration (Figures 9 or 11). 
Claim 8: Kladakis’180 teaches the membrane covers the leaves (see Figure 9). 
Claim 9: Kladakis’180 teaches the membrane can include a slit (365, 426, 436, or 446). 
Claim 10: Kladakis’180 teaches the membrane is a polymer (paragraph [0098]) but does not explicitly disclose it is attached via dip coating, spray coating or by heating a heat shrink tubing. However, this limitation is considered a product-by-process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. In this case, the polymer membrane is adhered to the tubular member (paragraph [0098]). Additionally, Kladakis’180 discloses providing the tubular member with a polymeric coating which could include drugs or pharmaceuticals (paragraph [0106]). 
Claim 14: Kladakis’180 teaches inserting the system including a tubular body (see rejection to claim 1 above) into a patient (see Figures 7b, 8). 
Claim 15: Kladakis’180 teaches the tubular body in the elongated configuration through a microcatheter (161) into a body lumen of a patient (paragraph [0089], [0090]) and advancing the tubular body through a distal opening in the microcatheter so the . 
Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kladakis’180 in view Coleman’529 as evidenced by Yencho’155 in view of Chanduszko et al. (US Patent Application 2005/0273135) in view of Abbott’821. 
Claims 16, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kladakis’180 in view of Coleman’529 as evidenced byYencho’155 in view of Abbott’821, as applied to claim 15, further in view of Chanduszko’135. 
Claim 11: Kladakis’180 in view of Coleman’529 in view of Yencho’155 discloses the tubular body with a plurality of cuts, as described in the rejection to claim 1 above. See the rejection to claim 1 above for more details. 
Kladakis’180 further discloses a microcatheter (161) that has an inner diameter greater than the outer diameter of the tubular body in the elongated configuration (Figure 7a) and less than the outer diameter of the tubular body in the expanded configuration (Figures 7b and 8). 
Kladakis’180 fails to disclose a guide wire. 
However, the use of a guide wire to advance a delivery catheter through the body to a desired location are well known and established in the prior art. In particular, Chanduszko’135 is directed towards a septal occluder (20; Figures 1b, 1c) that is similar to the one taught by Kladakis'180. Chanduszko’135 teaches passing the occluder (20) through a microcatheter (42) and like Kladakis’180, the occluder is moved from the elongated configuration to the deployed configuration using a catch mechanism which 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Kladakis’180 with a guidewire, as taught by Chanduszko’135, in order to aid in the process of delivery. 
The Office notes that because Chanduszko’135 discloses passing the guidewire through bores formed in the catching mechanism, which is shown to pass through the lumen of the tubular occluder, the guidewire will have a smaller diameter than the inner diameter of the tubular member of the occluder. 
Kladakis’180 fails to disclose a plurality of fibers coupled to and extending from a proximal end of the tubular body in order to promote clotting. 
Like Kladakis’180, Abbott’821 is directed towards a device for closing a septal defect in the heart (Kladakis’180 at paragraph [0002]; Abbott’821 at paragraph [0002]). 
Abbott’821 teaches it is known to couple a plurality of fibers 326 to the outer surface of the closure device 304 (paragraph [0099] and Figure 5d). Abbott’821 teaches these fibers are advantageous in blocking blood flow through the closure device and in facilitating the formation of blood clots. Abbott’821 shows the fibers are coupled to and extend proximally from a proximal end of the closure device (see Figure 5d and in 
    PNG
    media_image1.png
    407
    663
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Kaladakis’180 by providing it with a plurality of fibers, as taught by Abbott’821, in order to provide the stated advantages.  
Claim 12: Kladakis’180 discloses a pusher (169) slidably disposed within the microcatheter and having an outer diameter greater than the inner diameter of the tubular body (Figure 7a). 
Claim 16: As discussed in the rejection to claims 11 and 12 above, Chanduszko’135 renders the use of a guidewire as obvious and Kladakis’180 discloses a pushrod (169). 
Additionally, Chanduszko’135 teaches the step of advancing the tubular body over the guidewire and through a microcatheter (paragraph [0040]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Kladakis’180 with a guidewire, as taught by 
Claim 19: Kladakis’180 discloses providing the occluder with an implant (310 or 350) that is implanted in the body lumen adjacent to the tubular body. 
Claim 20: The implant of Kladakis’180 is formed of embolic particles (paragraph [0098] discloses the implants 310 or 350 can be provided with agents (i.e. particles) to promote healing).
Claim 21: Kladakis’180’s device is a unitary structure. In the resulting device of Kladakis’180 in view of Abbott’821, the fibers are considered coupled to “a corresponding portion of the plurality of portions of the sidewall radially between the plurality of cuts” because the fibers are coupled to the device, as a whole, and this includes the claimed location. The term “coupled” does not require direct attachment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        6 April 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771